Citation Nr: 0934714	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, claimed as pes planus.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.




FINDINGS OF FACT

1.  A chronic bilateral foot disorder was not manifest during 
service. 

2.  Continuity of foot-related symptomatology since service 
has not been shown.

3.  A bilateral foot disorder is unrelated to service. 


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, in June 2007, the Veteran initially indicated 
that he demonstrated "mild pes planus" on his entrance 
examination to service and that "moderate pes planus" was 
shown at his separation examination.  However, in September 
2007, he instead revealed that he had been accepted into 
active duty with good feet but that parachute jumping, 
combined with the other physical duties assigned to a soldier 
on "jump status," such as himself, were noted causes of pes 
planus.  However, as will be discussed below, the Board finds 
that his claim fails, both on a direct-service-connection 
basis and on a theory of aggravation.  

In this regard, the Board notes that service treatment 
records do not reflect that the Veteran either developed a 
bilateral foot disorder or aggravated a preexisting foot 
disorder in service.  In fact, service treatment records 
reflect no complaints of, treatment for, or a diagnosis 
related to the feet or any symptoms reasonably attributed 
thereto.  
	
Moreover, all of the Veteran's service examinations and 
flight examinations, including a May 1989 examination 
conducted one year prior to separation from service, revealed 
"normal" findings of the feet.  Additionally, he expressly 
denied foot trouble in his Reports of Medical History dated 
January 1981, June 1985, September 1986, July 1988, and May 
1989, indicating that a chronic bilateral foot disorder was 
not shown or aggravated in service.

	In addition to the documented service treatment records, the 
evidence also includes the Veteran's statements asserting 
continuity of foot-related symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In his 
January 2007 statement, he asserted that his feet caused him 
"a great deal of pain," which he claimed was the result of 
his parachute jumps and strenuous marching with heavy packs.  

	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  Significantly, 
his reported history of bilateral foot pain since active 
service is inconsistent with the other evidence of record.  
	
	Indeed, while he stated that his disorder began in service, 
service treatment reports were absent of any complaints.  In 
fact, as discussed above, on his Reports of Medical History, 
he expressly denied ever having had foot trouble throughout 
service.  Moreover, the post-service evidence does not 
reflect that the Veteran ever sought any treatment related to 
a foot disorder following active service.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  
	
	Additionally, the Veteran provided inconsistent statements 
regarding the onset of his claimed foot-related pathology.  
For instance, he initially indicated that his "entrance 
physicals and exit physicals will substantiate that [he] 
entered service with mild pes planus, and was discharged with 
moderate pes planus."  
	
	On the other hand, he revealed that he "was accepted into 
the Air Force with perfectly good feet, as proven and 
supported by the various physicals [he] underwent while in 
the service."  See Madden v. Gober, 125 F.3d 1477, 1481 
(Board entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value that the 
statements he submitted throughout his service, denying any 
foot problems.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony); Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
competent evidence does not attribute the Veteran's claimed 
bilateral foot disorder to active duty, despite his 
contentions to the contrary.    

Here, while the Veteran is competent to report symptoms, such 
as pain, a chronic foot disability, such as pes planus, is 
not the type of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995) ("where the determinative 
issue is not one of medical causation but of continuity of 
symptomatology, lay testimony may suffice to reopen a 
claim")(emphasis added).

The Veteran's claim for service connection for a bilateral 
foot disorder, manifested by complaints of bilateral foot 
pain, must fail because there is no sufficient showing these 
symptoms derive from an in-service disease or injury.  

Accordingly, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the Veteran's claim for service 
connection for a bilateral foot disorder, claimed as pes 
planus, the Board is unable to grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in the June 2006 
letter, the RO also provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Here, the RO has obtained service treatment records, and the 
Veteran submitted statements on his behalf.

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorder claimed on appeal, the 
absence of credible evidence of identified symptomatology for 
many years after separation, and no competent and credible 
evidence of a nexus between service and the Veteran's claim, 
a remand for a VA examination would unduly delay resolution.  

As discussed above, his statements as to continuity of 
symptomatology are found to lack credibility given the 
specific findings of a normal feet in service and the 
internal inconsistencies found with his statements regarding 
the onset of his claimed disorder.  Therefore, remand for a 
VA examination is not warranted.  For these reasons, the 
Board finds that the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral foot disorder, claimed as 
pes planus, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


